Citation Nr: 1137329	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative thyroidectomy syndrome with unilateral exophthalmos, currently rated as 10 percent disabling.

2.  Entitlement to separate compensable ratings for exophthalmos and thyroidectomy scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 10 percent disability rating for postoperative thyroidectomy syndrome, with unilateral exophthalmos.

In March 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In May 2011, the Board remanded the case to the RO, via the VA Appeals Management Center (AMC), for the development of additional evidence.  

The issue of whether a separate compensable rating for exophthalmos or residual scar from thyroidectomy is addressed in the REMAND section of the decision and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

In May 2011 the Board referred the issue of entitlement to an increased rating for hepatitis C.  It does not appear that action has been taken on that claim.  As that issue has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's postoperative thyroidectomy syndrome requires continuous medication for control, but does not produce fatigability, constipation or mental sluggishness.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for postoperative thyroidectomy syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7903 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also informed the Veteran how effective dates are assigned and the type of evidence which impacts such determination.  

With respect to the issue that the Board is deciding at this time, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, VA examination reports, and the transcript of the March 2011 Travel Board hearing the Veteran.  The Board also is satisfied that there has been substantial compliance with the remand directives.  The Board remanded the thyroid disorder claim for a new VA examination.  The Veteran had a new VA examination, and the examination report contains sufficient findings regarding the thyroid disorder.  Thus, the Board will proceed with review of the claim for an increased rating for postoperative thyroidectomy syndrome.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument, testifying at the hearing, and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Rating for Postoperative Thyroidectomy Syndrome

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During service in 1958, the Veteran received treatment for a thyroid disorder, described as severe thyrotoxicosis.  In July 1958, he underwent a subtotal thyroidectomy.  At discharge from the service hospital, he had a very large thyroidectomy scar with a modest amount of keloid formation.  Clinicians found that the Veteran had mild bilateral exophthalmos, greater in the right eye.  The report of the Veteran's October 1961 service separation examination contained a notation of a five-inch, well-healed scar on the neck from a thyroid operation.  On VA examination in December 1961, the examiner found unilateral exophthalmos. Service connection for post-operative thyroidectomy syndrome with unilateral exophthalmos was established in a January 1962 rating decision.  In February 2007, the Veteran submitted a claim for an increased rating for his service-connected thyroid disorder.


VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

The RO has evaluated the Veteran's thyroid disorder under 38 C.F.R. § 4.119, Diagnostic Code 7903.  The rating criteria under that code are as follows:


Cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness  ........................................ 100 percent

Muscular weakness, mental disturbance, and weight gain
   .............................................................................. 60 percent

Fatigability, constipation, and mental sluggishness
   .............................................................................. 30 percent

Fatigability, or; continuous medication required for control
   ........................................................... 10 percent

Notes from private medical treatment from 2005 to 2007 show that the treating physician found that the Veteran had hypothyroidism, and prescribed the medication Synthroid.

On a VA thyroid examination in August 2007, the Veteran reported that he was on daily thyroid hormone medication.  He did not relate having any fatigability or mental dullness.  He did not have any neurologic or cardiovascular symptoms.  He did not have constipation or other gastrointestinal symptoms.  He did not have esophageal or laryngeal pressure.  He reported having had heat and cold intolerance before he started on medication, but not at the time of the examination.  The examiner noted a well healed thyroid surgery scar.  The examiner noted protrusion or exophthalmos of the right eye.  The examiner noted that the Veteran's thyroid-stimulating hormone (TSH) level was high, such that his medication dosage might need adjustment.

In statements the Veteran noted the protrusion of his eyes and the need for ongoing medication to control his thyroid function.

The claims file contains records of VA outpatient treatment from 2007 to 2011.  The records show ongoing prescription of Synthroid to regulate thyroid function.  Notes from twice annual thyroid function treatment visits in 2009 and 2010 reflect that the Veteran denied chills, night sweats, vision changes, nausea, diarrhea, constipation, tremor, weakness, or psychological distress.  In February 2011, the Veteran's TSH level was elevated, and the treating physician increased the Veteran's daily Synthroid dose.

In the March 2011 Travel Board hearing, the Veteran reported that he was on medication to regulate his thyroid function.  He stated that treating physicians have adjusted the medication doses a number of times.  He related that the most recent adjustment was intended to address symptoms of sluggishness and cold sensitivity.  He indicated that at present he was experiencing chills, night sweats, and mild anxiety, suggesting that another adjustment might be needed.  He stated that on the previous dose he had gained weight.  The Veteran noted that his thyroid disorder had affected the appearance of his eyes.  He reported that the appearance of his eyes causes people to look twice at him, to become uneasy, and to think that he is staring at them.

The Veteran underwent a VA examination in June 2011.  The examiner reported having reviewed the Veteran's claims file.  The Veteran stated that he was on continuous medication with Synthroid to regulate his thyroid function.  He related that the most recent dosage adjustment was in February 2011.  He reported that at present he was not experiencing fatigability, mental dullness, cardiovascular problems, or heat or cold intolerance.  He stated that he was not having constipation, diarrhea, or other gastrointestinal symptoms.  He indicated that his weight was three pounds more than it was in 2007, and was stable.  The examiner found that the Veteran was overweight.  The examiner observed a well-healed scar on the Veteran's neck.  The thyroid felt normal.  The examiner did not find that the Veteran's pulse or blood pressure were abnormal.  There were no tremors, facial swelling, or peripheral edema.  The examiner stated that the Veteran was clinically in a euthyroid state.  The examiner observed that the Veteran has bilateral exophthalmos, with greater bulging of the right eye, such that the right eye bulging attracts more attention.  The Veteran indicated that the amount of bulging had remained stable.  

The Veteran's thyroid disorder requires continuous medication for control.  The Veteran has reported having symptoms such as sluggishness, cold sensitivity, weight gain, chills, night sweats, and anxiety, and has indicated that physicians have adjusted his medication dose to address such symptoms.  While private treatment records dating prior to the claim noted the Veteran felt anxious shortly after treatment for hypothyroidism began, the treatment records during the course of the claim reveal no complaints of fatigability, mental sluggishness, other mental or emotional disturbance, constipation or other gastrointestinal symptoms, weakness, cold or heat sensitivity, or weight loss or gain.  His weight had been noted as stable and the weight loss reported in August 2010 was the result of him trying to lose weight.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his postoperative thyroidectomy syndrome.  Accordingly, the preponderance of the evidence is against the claim for a rating higher than 10 percent for his postoperative thyroidectomy syndrome.

The Board has considered whether the Veteran's postoperative thyroidectomy syndrome presents a disability picture that is exceptional or so unusual as to render impractical the application of the regular Rating Schedule standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide higher ratings for disability that is more severe than the disability currently shown by the evidence.  Thus, his disability picture is adequately contemplated by the rating schedule, and a schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for postoperative thyroidectomy syndrome is denied.


REMAND

The Board notes that the Veteran has remarked on the appearance of his exophthalmos and his scar during the course of the claim.  Thus, the question of whether a separate compensable rating may be warranted for either residual has been raised.  The evidence of record is insufficient to establish separate ratings are warranted at this time.  Thus, additional development is needed. 

On remand, the Veteran should be scheduled for an eye examination and a scar examination, to determine the nature and current severity of the Veteran's exophthalmos and thyroidectomy scar. 

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar examination to address the thyroidectomy scar on the neck and whether there is any disfigurement related to the Veteran's exophthalmos.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide the measurements of the length and width of the scar.  The examiner should indicate whether the scar area has visible or palpable tissue loss.  The examiner should indicate whether any of the following characteristics are present in the scar: keloid formation, elevated surface contour on palpation, depressed surface contour on palpation, adherence to underlying tissue, hypopigmentation, hyperpigmentation, irregular texture, atrophic texture, shiny texture, scaly texture, missing underlying soft tissue, and indurated and inflexible skin.  Photographs of the face (including the eyes) and the neck in the area of the scar should be provided.  A rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for a VA eye examination to address whether there is visual impairment related to the Veteran's exophthalmos.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should address any symptomatology related to the Veteran's exophthalmos and indicate the severity of the exophthalmos.  If visual impairment is found, the examiner should provide an opinion as to whether such impairment is due to exophthalmos.  A rationale for any opinion expressed should be provided. 

3.  After completion of the above, review the expanded record and determine whether the exophthalmos and/or the thyroidectomy scar warrant separate compensable ratings from the postoperative thyroidectomy syndrome.  Thereafter, issue a supplemental statement of the case on the issue of entitlement to separate compensable ratings for exophthalmos and thyroidectomy scar.  Afford the Veteran an opportunity to respond then return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


